—In an action for a judgment declaring that the respondent, Chicago Insurance Company, is obligated to defend and indemnify the plaintiff in an action entitled Boulanger v Robustelli, pending in the Supreme Court, Westchester County, under Index No. 19200/99, the plaintiff appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered October 23, 2000, which granted the respondent’s motion for summary judgment dismissing the complaint insofar as asserted against it and denied its cross motion for summary judgment.
Ordered that the order is modified, on the law, by deleting the provision thereof granting the motion and substituting therefor a provision denying that motion; as so modified, the order is affirmed insofar as appealed from, with costs.
The Supreme Court erred in granting summary judgment to the respondent on the ground that the plaintiff failed to give timely notice of the claim. Although the respondent made a prima facie showing of its entitlement to judgment as a matter of law, the plaintiff raised a triable issue of fact as to whether he had a “good-faith belief of nonliability’ (Security Mut. Ins. Co. v Acker-Fitzsimons Corp., 31 NY2d 436, 441; cf., Travelers Indem. Co. v Worthy, 281 AD2d 411; Bellefonte Ins. Co. v Albert, 99 AD2d 947). Ritter, J. P., Krausman, Luciano and H. Miller, JJ., concur.